Case: 21-60898     Document: 00516538139        Page: 1     Date Filed: 11/08/2022




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              November 8, 2022
                                 No. 21-60898                    Lyle W. Cayce
                                                                      Clerk

   Golden Glow Tanning Salon, Incorporated,

                                                          Plaintiff—Appellant,

                                     versus

   City of Columbus, Mississippi,

                                                          Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:20-CV-103


   Before Jones, Ho, and Wilson, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         Golden Glow Tanning Salon filed a civil rights suit against the City of
   Columbus, which shut down its business for seven weeks at the outset of the
   Covid-19 pandemic.     The district court granted the City’s motion for
   summary judgment. Subsequent experience strongly suggests that draconian
   shutdowns were debatable measures from a cost-benefit standpoint, in that
   they inflicted enormous economic damage without necessarily “slowing the
Case: 21-60898          Document: 00516538139                Page: 2       Date Filed: 11/08/2022




                                            No. 21-60898


   spread” of Covid-19.1 The balance of impacts was not well understood at the
   time, however, and we are constrained to affirm.
                                       I. Background
           On March 14, 2020, the Governor of Mississippi declared a state of
   emergency in response to the Covid-19 pandemic. One week later, the City
   of Columbus, Mississippi, promulgated an ordinance (“the City
   Ordinance”) declaring a civil emergency and including a number of measures
   to counter the spread of the virus. Section 2 of the City Ordinance subjected
   Golden Glow and many other businesses to mandatory closure from
   March 21 through May 9, 2020.2 The ordinance’s stated purpose was to
   reduce excessive person-to-person contact in order to slow the spread of
   Covid-19. Violations were punishable by fine or imprisonment.
           An owner of Golden Glow told the mayor and two city council
   members that his tanning business could operate without person-to-person
   contact and that no more than two people needed to be in the business at any
   one time. The City made no exception for the salon. On May 20, 2020,
   Golden Glow filed suit under 42 U.S.C. § 1983 against the City, alleging that
   the City Ordinance violated the Equal Protection Clause and constituted a



           1
             See Great Barrington Declaration, https://gbdeclaration.org (last visited Oct. 24,
   2022); Jonas Herby, Lars Jonung & Steve H. Hanke, A Literature Review and Meta-Analysis
   of the Effects of Lockdowns on Covid-19 Mortality, 200 Studs. in Applied Econs. 1
   (2022); Alex Berenson, Unreported Truths about Covid-19 and
   Lockdowns (2020).
           2
              Other businesses subject to closure included “bars, nightclubs, meetings of
   fraternal and civic organizations, child care facilities, bowling alleys, recreational facilities,
   skating rinks, tattoo parlors, gyms, barbershops, hair/beauty and nail . . . salons, spas,
   convention centers, community centers, and parks.” The City Ordinance also restricted
   “all churches, temples and places of worship, assemblages and gatherings” to “no more
   than 10 people.”




                                                   2
Case: 21-60898       Document: 00516538139           Page: 3     Date Filed: 11/08/2022




                                      No. 21-60898


   taking under the Fifth Amendment.3 The district court granted summary
   judgment for the City. Golden Glow timely appealed.
                                  II. Discussion
          This court “reviews the district court’s grant of summary judgment
   de novo, applying the same standards as the district court.” Greater Houston
   Small Taxicab Co. Owners Ass’n v. City of Houston, 660 F.3d 235, 238 (5th Cir.
   2011) (internal quotation omitted). A party is entitled to summary judgment
   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.”
   FED. R. CIV. P. 56. See also Celotex Corp. v. Catrett, 477 U.S. 317, 322,
   106 S. Ct. 2548, 2552 (1986).
          Golden Glow initially contends that the City Ordinance violated equal
   protection by treating tanning salons differently from churches, Wal-Marts,
   and liquor stores. The salon also contends that the shutdown constituted a
   per se taking under the Fifth Amendment, for which Golden Glow is entitled
   just compensation.
                                 A. Equal Protection
                               1. “Similarly Situated”
          To establish an equal protection claim, Golden Glow must first show
   that it was treated differently from another similarly situated business. See
   Tex. Ent. Ass’n v. Hegar, 10 F.4th 495, 513 (5th Cir. 2021); see also Hines v.
   Quillivan, 982 F.3d 266, 272–73 (5th Cir. 2020). “Similarly situated” means
   “in all relevant respects alike.” Tex. Ent. Ass’n, 10 F.4th at 513 (quoting
   Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S. Ct. 2326, 2331 (1992)) (sports bars


          3
             Golden Glow also asserted unreasonable seizure and due process claims, but
   those are not before this court.




                                            3
Case: 21-60898      Document: 00516538139           Page: 4     Date Filed: 11/08/2022




                                     No. 21-60898


   featuring scantily clad waitresses were not similarly situated to erotic clubs
   under Texas law regulating sexually oriented businesses); see also Big Tyme
   Invs., L.L.C. v. Edwards, 985 F.3d 456, 468 (5th Cir. 2021) (Covid-19 orders
   permitting restaurants to reopen but requiring bars to remain closed treated
   similarly situated businesses differently).
          To determine what businesses are similarly situated to tanning salons,
   we must consider “the full variety of factors that an objectively
   reasonable . . . decisionmaker would have found relevant” when making the
   classification. Stratta v. Roe, 961 F.3d 340, 360 (5th Cir. 2020) (alteration in
   original) (quoting Lindquist v. City of Pasadena Tex., 669 F.3d 225, 234 (5th
   Cir. 2012)) (expounding upon “similarly situated” in class-of-one equal
   protection claims). “[T]he inquiry is case-specific.” Lindquist, 669 F.3d at
   234. For example, this court has held that two seemingly identical bars,
   located next to each other and selling wine and beer, were not similarly
   situated as to liquor permits where one establishment was grandfathered with
   more generous terms than were available to the other under a subsequent
   local ordinance. See Beeler v. Rounsavall, 328 F.3d 813, 817 (5th Cir. 2003).
          First, there are similarities between tanning salons and the other
   businesses shut down by the City Ordinance. Each class of shut-down
   business provides recreational, social, or, as some would say, “non-
   essential” services; the clientele typically spend more than a few minutes at
   the location; and the likelihood of close person-to-person contact may pose
   risks. Tanning salons fit squarely within this mold. They provide a largely
   aesthetic service, and their clientele typically spend at least 15 minutes onsite.
   Even though Golden Glow contends that tanning salons can be modified to
   avoid close contact between customer and employee, the customer must
   spend more than a few minutes in a small, enclosed space while partially
   clothed.




                                           4
Case: 21-60898       Document: 00516538139         Page: 5   Date Filed: 11/08/2022




                                    No. 21-60898


          Second, Golden Glow can rationally be differentiated from churches,
   large retailers like Wal-Mart, and liquor stores, none of which were closed by
   the City Ordinance. As the district court explained, those three comparators
   “provide different services,” “are in different positions,” “and do not
   present the same health and safety concerns”; they are “simply not similarly
   situated.”
          We agree with the district court’s reasoning, at least with regard to
   churches and Wal-Marts. Under a public health ordinance, churches and
   Wal-Marts are not “in all relevant respects alike” to tanning salons for equal
   protection purposes. Churches enjoy special protection under the First
   Amendment. Indeed, to treat churches any worse than secular businesses
   would likely run afoul of the Constitution. See Roman Cath. Diocese of
   Brooklyn v. Cuomo, 141 S. Ct. 63, 68 (2020) (per curiam). Churches are
   different in kind from tanning salons and are not similarly situated under the
   City Ordinance.
          Additionally, while large retailers like Wal-Mart offer some social or
   recreational services, they are important suppliers of an abundance of
   necessary goods. True, Wal-Marts and tanning salons both sell artificial
   tanners. Even so, stores with partially similar inventories are not necessarily
   similarly situated. See Beeler, 328 F.3d at 817. Golden Glow has not shown
   that Wal-Marts and tanning salons are “in all relevant respects alike,” that
   is, that Wal-Marts offer predominantly social or recreational services and
   present the same health and safety concerns as the City thought problematic
   for tanning salons.
          Liquor stores, however, may present a close call as to certain relevant
   similarities with tanning salons. Neither business offers an essential service




                                         5
Case: 21-60898        Document: 00516538139              Page: 6      Date Filed: 11/08/2022




                                         No. 21-60898


   to the community.4 As with tanning salons, the actual transaction between a
   customer and clerk may take only a few seconds.                       Moreover, both
   establishments can operate without close person-to-person contact. But a
   defining feature of the tanning salon, and a distinguishing characteristic from
   the liquor store, is that customers disrobe and occupy a small space for fifteen
   minutes or more. In an abundance of caution, we assume they are similar.
                                2. Rational Basis Review
           The next task is to determine the “appropriate level of scrutiny for
   our review.” Big Tyme Invs., 985 F.3d at 468. Rational basis review applies
   to legislative classifications unless the “classification impermissibly
   interferes with the exercise of a fundamental right or operates to the peculiar
   disadvantage of a suspect class,” in which case, strict scrutiny applies. Mass.
   Bd. of Ret. v. Murgia, 427 U.S. 307, 312, 96 S. Ct. 2562, 2566 (1976) (per
   curiam) (footnotes omitted). Golden Glow argues that the City Ordinance
   should be subject to strict scrutiny because it deprives certain business
   owners of a fundamental right—namely, the right to work.
           The Supreme Court does not now recognize a fundamental right to
   work and has consistently applied rational basis review “to state legislation
   restricting the availability of employment opportunities.”                 Dandridge v.
   Williams, 397 U.S. 471, 485, 90 S. Ct. 1153, 1162 (1970) (refusing to apply a
   heightened standard of review even to a law restricting “the most basic
   economic needs of impoverished human beings”). As the Court put it in
   Conn v. Gabbert, “the liberty component of the Fourteenth Amendment’s
   Due Process Clause includes some generalized due process right to choose



           4
             The City makes a strained argument that liquor stores provide a necessary service
   because they supply alcohol to alcoholics. This is not a reasonable ground for considering
   liquor stores any more “essential” than tanning salons.




                                               6
Case: 21-60898         Document: 00516538139               Page: 7       Date Filed: 11/08/2022




                                           No. 21-60898


   one’s field of private employment, but a right which is nevertheless subject
   to reasonable government regulation.” 526 U.S. 286, 291–92, 119 S. Ct.
   1292, 1295–96 (1999). Accordingly, rational basis review applies to this
   dispute.5
           Under this standard, a governmental classification “will be upheld ‘if
   there is a rational relationship between the disparity of treatment and some
   legitimate governmental purpose.’”                  Greater Houston Small Taxicab,
   660 F.3d at 239 (quoting Heller v. Doe, 509 U.S. 312, 320, 113 S. Ct. 2637,
   2642 (1993)). This “differential treatment is justified by any reasonably
   conceivable state of facts.”           Id. (internal quotation omitted).            But the
   government “may not rely on a classification whose relationship to an
   asserted goal is so attenuated as to render the distinction arbitrary.” City of
   Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446, 105 S. Ct. 3249, 3258
   (1985).
           Golden Glow contends that the City Ordinance created an arbitrary
   distinction between tanning salons and liquor stores that bore no rational
   relationship to public health given the salon’s ability to operate safely and
   without customer contact. The City responds that tanning salons, when
   compared to liquor stores, were not “so important to society that the benefits
   of continued operations . . . outweigh[ed] the risks of spreading the virus.”


           5
              Golden Glow also attempts to claim strict scrutiny by arguing that the City
   Ordinance violates the Establishment Clause and thus “impinges upon a fundamental right
   explicitly or implicitly protected by the Constitution.” Duarte v. City of Lewisville, 858 F.3d
   348, 354 (5th Cir. 2017). Golden Glow first raised this claim in summary judgment briefing,
   but the district court did not address it in the opinion granting summary judgment. Even if
   the claim was not waived for late filing, see Bye v. MGM Resorts Int’l, Inc., _F.4th_, 2022
   WL 4533723, at *5–6 (5th Cir. Sept. 28, 2022), it is meritless. That religious exercise and
   assembly are granted specific constitutional protection is not a back-door means to argue
   that secular organizations are entitled to be treated the same by regulations; the
   Constitution created the difference.




                                                 7
Case: 21-60898      Document: 00516538139          Page: 8      Date Filed: 11/08/2022




                                    No. 21-60898


   The City rationalizes that the length of time spent in a tanning bed as
   compared to a liquor store raised the probability that the virus was more likely
   to spread in a tanning salon.
          This proffered reason is not arbitrary. See Big Tyme Invs., 985 F.3d at
   469 (shutting down bars but leaving restaurants open to reduce the spread of
   Covid-19 was not irrational). Further, this conclusion is not altered by
   Golden Glow’s contention that it could have maintained a safer environment
   than could liquor stores. Under rational basis review, overinclusive and
   underinclusive classifications are permissible, as is some resulting inequality.
   See Vance v. Bradley, 440 U.S. 93, 108, 99 S. Ct. 939, 948 (1979); Heller,
   509 U.S. at 321, 113 S. Ct. at 2643. The City Ordinance may have been
   overinclusive in the absence of exceptions for safe and sterile tanning salons,
   and underinclusive for failing to shut down every similarly situated business.
   But such imperfections do not make a law supported by at least one
   “conceivable basis” an irrational one. F.C.C. v. Beach Comm’s, Inc., 508 U.S.
   307, 315, 113 S. Ct. 2096, 2102 (1993) (internal quotation omitted). Golden
   Glow’s equal protection claim fails rational basis review.
                                     B. Taking
          The Takings Clause of the Fifth Amendment, applicable to the States
   through the Fourteenth Amendment, guarantees that private property shall
   not “be taken for public use, without just compensation.” U.S. CONST.
   amend. V. The physical appropriation of private property by the government
   is the “clearest sort of taking.” Cedar Point Nursery v. Hassid, 141 S. Ct.
   2063, 2071 (2021) (quoting Palazzolo v. Rhode Island, 533 U.S. 606, 617,
   121 S. Ct. 2448, 2457 (2001)). And a physical appropriation resulting from
   government regulation is “no less a physical taking.” Id. at 2072. Such
   regulation constitutes a “per se taking.” Id.




                                          8
Case: 21-60898       Document: 00516538139             Page: 9     Date Filed: 11/08/2022




                                       No. 21-60898


          A per se taking also occurs in the “rare situation[]” “where regulation
   denies all economically beneficial or productive use of land.” Lucas v. S.C.
   Coastal Council, 505 U.S. 1003, 1015, 1016–17, 112 S. Ct. 2886, 2893–94
   (1992) (positing that “total deprivation of beneficial use is, from the
   landowner’s point of view, the equivalent of a physical appropriation”). But
   when the government “instead imposes regulations that restrict an owner’s
   ability to use his own property,” the “flexible test developed in Penn Central”
   applies. Cedar Point Nursery, 141 S. Ct. at 2071–72 (emphasis added). That
   balancing test weighs “factors such as the economic impact of the regulation,
   its interference with reasonable investment-backed expectations, and the
   character of the government action.” Id. at 2072 (quoting Penn Central
   Transp. Co. v. N.Y.C., 438 U.S. 104, 124, 98 S. Ct. 2646, 2659 (1978)).
          Golden Glow argues that the closure of the salon was a per se taking
   because it amounted to both a physical invasion under Cedar Point Nursery
   and a total deprivation of productive use under Lucas. Cedar Point Nursery
   involved a California regulation that granted to labor organizations a “right
   to take access to an agricultural employer’s property in order to solicit
   support for unionization.” Id. at 2069. Access was required for up to three
   hours per day, 120 days per year. Id. The Court held that the “right to take
   access” amounted to a “per se physical taking” because it appropriated “for
   the enjoyment of third parties the owners’ right to exclude,” which “is ‘one
   of the most treasured’ rights of property ownership.” Id. at 2072, 2080
   (citation omitted). Cedar Point Nursery does not apply here because the City
   Ordinance did not authorize physical intrusions onto Golden Glow’s
   property.6


          6
            Golden Glow speculates that the City would have padlocked the salon’s doors
   had Golden Glow refused to comply. There is no basis for this conclusion in the record.
   The City Ordinance penalized violations with fines and/or imprisonment.




                                             9
Case: 21-60898        Document: 00516538139               Page: 10       Date Filed: 11/08/2022




                                          No. 21-60898


           Lucas is also inapposite. There, the Supreme Court held that a statute
   barring the erection of any permanent habitable structures on certain
   beachfront lots could constitute a taking because the land had “been
   rendered valueless.” 505 U.S. at 1017, 1020, 112 S. Ct. at 2896.7 But the
   Court also affirmed that landowners are not entitled to compensation when
   they are prevented from using their property for only some productive
   purposes. Id. at 1015–19, 112 S. Ct. at 2894–96. Here, the closure of the salon
   constitutes a deprivation of some economically productive uses (i.e., the uses
   forbidden by the Ordinance’s Section 2). Nothing in the record supports the
   conclusion that the City Ordinance rendered the entire property
   “valueless.” The district court was correct to find that there had been no per
   se taking.8
           For the foregoing reasons, we AFFIRM the judgment.




           7
            In footnote 8, Justice Scalia acknowledged that a landowner with even a 95% loss
   cannot “claim the benefit” of this “categorial formulation.” The Penn Central test would
   instead apply in such a case. Lucas, 505 U.S. at 1019 n.8, 112 S. Ct. at 2895 n.8.
           8
            Golden Glow devotes one paragraph of its appellate brief to the argument that a
   regulatory taking occurred under the Penn Central balancing test. That argument is waived
   on appeal because Golden Glow did not argue Penn Central before the district court. See
   Kirschbaum v. Reliant Energy, Inc., 526 F.3d 243, 257 n.15 (5th Cir. 2008); see also Little v.
   Liquid Air Corp., 37 F.3d 1069, 1071 n.1 (5th Cir. 1994) (en banc) (per curiam).




                                                10
Case: 21-60898      Document: 00516538139               Page: 11   Date Filed: 11/08/2022




                                         No. 21-60898


   James C. Ho, Circuit Judge, concurring:
          The Supreme Court has recognized a number of fundamental rights
   that do not appear in the text of the Constitution. But the right to earn a
   living is not one of them—despite its deep roots in our Nation’s history and
   tradition. Governing precedent thus requires us to rule against the countless
   small businesses, like Plaintiff here, crippled by shutdown mandates imposed
   by public officials in response to the COVID-19 pandemic. Cases like this
   nevertheless raise the question:          If we’re going to recognize various
   unenumerated rights as fundamental, why not the right to earn a living?
                                            ***
          The COVID-19 pandemic triggered “one of the broadest exercises of
   state power over individuals in the country’s history.” Eugene Kontorovich,
   Lochner Under Lockdown, 2021 U. Chi. Legal F. 169, 182 (2021).
   Millions of wage earners and small business owners watched helplessly as
   public officials claimed the “extraordinary power to force people from their
   chosen occupations, destroy vast investment and reliance interests, and make
   millions dependent on government assistance”—marking a “radical
   departure from prior practice, and perhaps prior imagination, of the scope,
   intensity, and duration of government power over private business.” Id.
          It was only by the grace of government that we would eventually begin
   our return to normalcy. That’s because our current law of unenumerated
   rights prioritizes non-economic activities over economic endeavors.
          A principled approach to the Constitution can take one of two forms:
   We can enforce only those rights that are expressly enumerated in the
   Constitution. Or we can recognize a broader range of fundamental rights,
   including those not expressly stated in the Constitution, by appealing to some
   principle not explicit in the text.
Case: 21-60898     Document: 00516538139           Page: 12   Date Filed: 11/08/2022




                                    No. 21-60898


          The Supreme Court has taken the latter approach. It has long said
   that it will recognize “those fundamental rights and liberties which are,
   objectively, deeply rooted in this Nation’s history and tradition, and implicit
   in the concept of ordered liberty, such that neither liberty nor justice would
   exist if they were sacrificed.” Washington v. Glucksberg, 521 U.S. 702, 720–
   21 (1997) (cleaned up). And it reaffirmed this approach earlier this year. See
   Dobbs v. Jackson Women’s Health Org., 142 S. Ct. 2228, 2242, 2246 (2022).
          Under the Court’s approach to unenumerated rights, we privilege a
   broad swath of non-economic human activities, while leaving economic
   activities out in the cold. Scholars have suggested, however, that this may
   get things backwards. After all, if anything, “the right to pursue callings and
   make contracts . . . have better historical grounding than more recent claims
   of right that have found judicial favor.” James W. Ely Jr., “To Pursue Any
   Lawful Trade or Avocation”: The Evolution of Unenumerated Economic Rights
   in the Nineteenth Century, 8 U. Pa. J. Const. L. 917, 953 (2006)
   (emphasis added). See also, e.g., Timothy Sandefur, The Right to
   Earn a Living: Economic Freedom and the Law (2010); David
   E. Bernstein, The Due Process Right to Pursue a Lawful Occupation: A Brighter
   Future Ahead?, 126 Yale L.J. F. 287 (2016); Steven G. Calabresi & Larissa
   C. Leibowitz, Monopolies and the Constitution: A History of Crony Capitalism,
   36 Harv. J.L. & Pub. Pol’y 983 (2013); Timothy Sandefur, The Right to
   Earn a Living, 6 Chap. L. Rev. 207 (2003).
          For over a century before our Founding, English courts protected the
   right to pursue one’s occupation against arbitrary government restraint. See,
   e.g., 1 William Blackstone, Commentaries on the Laws of
   England 415 (“At common law every man might use what trade he
   pleased.”); Sandefur, supra, at 18–23; Calabresi & Leibowitz, supra, at
   989–1003. This right emerged out of the struggles between the Crown and
   the courts over the problem of monopoly—a term that was understood at the



                                         12
Case: 21-60898     Document: 00516538139           Page: 13   Date Filed: 11/08/2022




                                    No. 21-60898


   time to mean any “company insulated from competition by a special legal
   privilege which barred others from competing.” Sandefur, supra, at 219–20.
   The Crown attempted to confer special privileges by allowing only a select
   few to practice certain occupations. See Sandefur, supra, at 20–21;
   Calabresi & Leibowitz, supra, at 996–1003. English courts responded with
   hostility to such efforts. For example, Lord Chief Justice of England Edward
   Coke observed that “the common law abhors all monopolies, which prohibit
   any from working in any lawful trade.” The Case of the Tailors, &c. of Ipswich,
   77 Eng. Rep. 1218, 1219 (K.B. 1615). Eventually, Parliament enacted the
   Statute of Monopolies in 1623, prohibiting monopolies while allowing
   exceptions for patentable inventions. See Sandefur, supra, at 20–21;
   Calabresi & Leibowitz, supra, at 996–1003. See also Bernstein, supra, at 288
   (describing the “ancient Anglo-American constitutional tradition opposed to
   governmental grants of monopoly power to aid favored businesspeople and
   exclude others”) (collecting authorities).
          This aversion to monopolies was brought to the American colonies.
   The Massachusetts Body of Liberties of 1641 contained an express
   prohibition on monopolies, stating that “[n]o monopolies shall be granted or
   allowed amongst us, but of such new Inventions that are profitable to the
   Countrie, and that for a short time.” See also Michael Conant, Antimonopoly
   Tradition Under the Ninth and Fourteenth Amendment: Slaughter-House Cases
   Re-Examined, 31 Emory L.J. 785, 797 (1982). And later, members of the
   Founding generation agreed on the fundamental importance of the right to
   pursue one’s occupation. Benjamin Franklin wrote that “[t]here cannot be
   a stronger natural right than that of a man’s making the best profit he can of
   the natural produce of his lands.” Causes of the American Discontents before
   1768, in Benjamin Franklin: Writings 613 (Lemay ed., 1987).
   George Mason authored the Virginia Declaration of Rights and included an
   express provision securing “the enjoyment of life and liberty, with the means




                                         13
Case: 21-60898     Document: 00516538139            Page: 14   Date Filed: 11/08/2022




                                     No. 21-60898


   of acquiring and possessing property, and pursuing and obtaining happiness
   and safety.” Va. Decl. of Rights § 1 (1776). See Sandefur, supra,
   at 24. Mason would later oppose the Constitution precisely because he
   feared that, absent express protections, “Congress may grant monopolies in
   trade and commerce.”       1 Debates on the Adoption of the
   Federal Constitution 496 (Jonathan Elliot, ed. 1866). See generally
   Conant, supra, at 801. In his writings to Thomas Jefferson about the Bill of
   Rights, James Madison noted that monopolies “are justly classed among the
   greatest nuisances in government.” Letter from James Madison to Thomas
   Jefferson (Oct. 17, 1788), in 14 The Papers of Thomas Jefferson 21
   (Princeton 1958). And Jefferson agreed. In his public and private writings,
   Jefferson “attach[ed] as much importance to the English constitutional
   immunity from grants of monopoly as he did those privileges and immunities
   which eventually appeared in the First Amendment.” Conant, supra, at 800.
   See also id. at 799–800 (same).
          Similar sentiments were expressed in the years leading up to the Civil
   War and the Reconstruction Amendments. In his debates with Stephen
   Douglas, Abraham Lincoln emphasized the fundamental importance of the
   right to exercise one’s labors: “In the right to eat bread, without leave of
   anybody else, which his own hand earns, he is my equal and the equal of Judge
   Douglas, and the equal of every living man.” The Ottawa Debate, in The
   Complete Lincoln-Douglas Debates of 1858 117 (Angle ed.,
   1991). Representative John Bingham, one of the primary drafters of the
   Fourteenth Amendment, later explained that “our own American
   constitutional liberty . . . is the liberty . . . to work an honest calling and
   contribute by your toil in some sort to the support of yourself, to the support
   of your fellowmen, and to be secure in the enjoyment of the fruits of your
   toil.” Cong. Globe, 42nd Cong., 1st Sess. App. 86 (1871) (statement of Rep.
   Bingham). The Supreme Court echoed these sentiments, observing that




                                         14
Case: 21-60898        Document: 00516538139           Page: 15   Date Filed: 11/08/2022




                                       No. 21-60898


   “[t]he right to work for a living in the common occupations of the community
   is of the very essence of the personal freedom and opportunity that it was the
   purpose of the [Fourteenth] Amendment to secure.” Truax v. Raich, 239
   U.S. 33, 41 (1915). See also Meyer v. Nebraska, 262 U.S. 390, 399 (1923)
   (recognizing the right “to engage in any of the common occupations of life”).
                                          ***
             The First Amendment guarantees the freedom of speech and religion.
   But the meaningful exercise of those freedoms often requires the expenditure
   of resources. The Fourth Amendment secures the people in their houses,
   papers, and effects, and the Fifth Amendment protects property from taking
   without just compensation. But it’s virtually impossible for most citizens to
   obtain property without an income.
             In short, the right to engage in productive labors is essential to
   ensuring the ability of the average American citizen to exercise most of their
   other rights. Cf. James W. Ely Jr., The Guardian of Every
   Other Right: A Constitutional History of Property
   Rights (2007).
             So it’s not surprising that various scholars have determined that the
   right to earn a living is deeply rooted in our Nation’s history and tradition—
   and should thus be protected under our jurisprudence of unenumerated
   rights.
             But that is for the Supreme Court to determine. See, e.g., Pet. for Writ
   of Certiorari in Tiwari v. Friedlander, No. 22-42 (U.S.). In the meantime,
   governing precedent requires us to affirm. Accordingly, I concur.




                                            15